Bar Harbor Bankshares Logo / 2002 Annual Report
Experience you can trust.

(Graphic)

 

IFC & PAGE 1



Bar Harbor Bankshares

/ 2002 Annual Report



Shareholder Letter

/ 2002 Annual Report



 

2 Bar Harbor Banking and Trust Company 2002 Year in Review

4 BTI Financial Group 2002 Year in Review

6 Taking Care of Business

7 Community Involvement

8 Report of Independent Accountants

9 Five-Year Selected Financial Data

10 Consolidated Balance Sheets

11 Consolidated Statement of Income

12 Financial Overview

14 Management List

15 Employee List

16 Corporate Information

ibc Office Locations

 

(Graphic) (Graphic)

 

John P. Reeves Joseph M. Murphy

Chairman of the Board President & Chief Executive Officer

People you Know

 

DEAR FELLOW SHAREHOLDER:

We are pleased to share with you our Annual Report for 2002.

During the past year, one of our more recognizable and well-received advertising
campaigns used the theme "Experience You Can Trust". In this report we are again
emphasizing the depth and breadth of the Bar Harbor Bankshares team and how that
experience can be counted upon to deliver the professional advice and counsel
our customers seek. We hope you, the shareholder, also recognizes the value our
collective experience brings to the stewardship of your company, and we have
chosen that notion as the theme of this report.

Despite some unsettling economic factors, 2002 was a year marked by strong
growth and resurging profitability:

 * 2002 Net Income was $4.6 million, an increase of 30% over 2001
 * Total Loans grew 18% to $352 million
 * Deposits grew 10% to $322 million
 * Assets grew by $67 million, or 14%, to $554 million

A sustained period of historically low interest rates fueled unprecedented
demand for new and refinanced home mortgages and home equity loans. This demand
tested our capacity to manage high volume while maintaining service quality, and
we are happy to report that we are more than up to the task. Delivering
mortgages and consumer loans with speed, accuracy and responsiveness has become
a hallmark of our franchise and one we will continue to develop.

As we’ve been pleased to report throughout the year, asset quality has remained
strong. Delinquency, non-performing loans, and charge-offs were at low levels
throughout 2002. We are quite pleased with this trend and view it as a solid
platform upon which to build our loan portfolios, both retail and commercial.

The sustained bear market that we have been experiencing since 2000 continues to
present difficult challenges, exacerbated by global unrest and a lingering soft
economy still struggling to rebound. Our financial subsidiary, BTI Financial
Group, was tested by these conditions, as values of assets under management
declined steadily in 2002, until stabilizing during the fourth quarter. While
BTI posted a meaningful loss for the year, we are very pleased with the skill,
resolve and concern for our customers that our team displayed while managing
through difficult conditions.

During 2002, issues of corporate governance took center stage nationally in the
aftermath of well-publicized breaches of trust by some high-profile corporate
leaders. As a result, all public corporations, including Bar Harbor Bankshares,
will share a legacy of increased public and regulatory scrutiny. We believe this
is a healthy development. Bar Harbor Bankshares, as most companies, has always
embraced high standards of accountability. We are eager to demonstrate that
accountability by early and rigorous adherence to new disclosure and
certification regimens prescribed by Sarbanes-Oxley legislation and related
requirements.

One of the most fundamental aspects of the Bar Harbor Bankshares corporate
history is a commitment to high standards of citizenship in the communities we
serve. This past year was no exception. On behalf of all our constituents, we
were delighted to make meaningful financial contributions to worthy projects in
an effort to reinforce the quality of life available to all members of our
communities. Beyond our financial support, and perhaps even more significant,
members of our corporate family donated untold hours of volunteer energy to a
wide variety of community service initiatives. Their generosity of spirit has
become a hallmark of our organization.

At the forthcoming Annual Meeting, two long-time directors will retire after
years of dedicated service. Bob Gilfillan, now a member of the Bar Harbor
Banking and Trust Company board, has served in various board capacities since
1956 and is a former Chair of the Bar Harbor Bankshares board. Bernard "Sonny"
Cough has been a member of the Bar Harbor Bankshares board since 1985 and has
chaired a number of committees. We will miss their wise counsel and their
devotion to the Bar Harbor Bankshares family.

For 2003, we have set high but realistic goals for ourselves. These goals are
based upon genuine core business opportunities in our markets and are achievable
with the staff, tools and skills we can deploy today. You can count upon us to
stay focused upon fundamentals and to make the most of these opportunities. We
are blessed with many assets; chief among these are: a skilled and dedicated
staff, the loyalty of our customers and the confidence of our shareholders. Our
experience tells us that these are precious assets that cannot be taken for
granted. In 2003 and beyond, you can trust that we will do everything in our
power to fulfill your expectations of us.

 

John P. Reeves                     Joseph M. Murphy
Chairman of the Board             President & Chief Executive Officer
Bar Harbor Bankshares              Bar Harbor Bankshares

(Signature) (Signature)

Bar Harbor Bankshares 1

 

 

PAGE 2 & PAGE 3

Year in Review / 2002 Annual Report

Year in Review

/ 2002 Annual Report



Our growth and longevity has confirmed our success



2002 Year in Review

Directors of the Company and its Subsidiaries:

(Graphic)

Robert C. Carter, Machias
Bar Harbor Banking and Trust Company

 

(Graphic)

Thomas A. Colwell, Deer Isle
Bar Harbor Bankshares,
Bar Harbor Banking and Trust Company

 

(Graphic)

Bernard K. Cough, Bar Harbor
Bar Harbor Bankshares,
Bar Harbor Banking and Trust Company

 

(Graphic)

Peter Dodge, Blue Hill
Bar Harbor Banking and Trust Company

 

(Graphic)

Martha T. Dudman, Northeast Harbor
Bar Harbor Bankshares,
BTI Financial Group

 

(Graphic)

Dwight L. Eaton, Brooksville
Bar Harbor Bankshares,
Bar Harbor Banking and Trust Company,
BTI Financial Group, Chair

 

(Graphic)

Ruth S. Foster, Ellsworth
Bar Harbor Bankshares,
Bar Harbor Banking and Trust Company

 

(Graphic)

Cooper F. Friend, Ellsworth
Bar Harbor Bankshares,
Bar Harbor Banking and Trust Company,
BTI Financial Group

 

(Graphic)

Robert L. Gilfillan, Bar Harbor
Bar Harbor Banking and Trust Company

 

(Graphic)

John P. McCurdy, Lubec
Bar Harbor Banking and Trust Company

 

(Graphic)

Joseph M. Murphy, Mount Desert
Bar Harbor Bankshares,
Bar Harbor Banking and Trust Company, Chair,
BTI Financial Group

 

(Graphic)

Robert M. Phillips, Sullivan
Bar Harbor Banking and Trust Company,
BTI Financial Group

 

(Graphic)

Dean S. Read, Bar Harbor
Bar Harbor Bankshares,
Bar Harbor Banking and Trust Company

 

(Graphic)

John P. Reeves, Bar Harbor
Bar Harbor Bankshares, Chair,
Bar Harbor Banking and Trust Company,
BTI Financial Group

 

(Graphic)

Constance C. Shea, Mount Desert
Bar Harbor Banking and Trust Company

 

(Graphic)

Scott G. Toothaker, Ellsworth
Bar Harbor Bankshares

 

 

BAR HARBOR BANKING AND TRUST COMPANY 2002 YEAR IN REVIEW

Bar Harbor Banking and Trust Company recorded significant gains in 2002 in many
areas of the Bank that reflect well upon the efforts of our excellent team of
committed professionals. These gains also reflect the confidence of our
customers, both long-term and new, who value our approach to community banking.
This approach is hardly revolutionary---it is 115 years old this year----we
listen, we help and we care.

The following are highlights that this community banking approach has produced:

 * Total average loans increased in 2002 by $42 million to $326 million, or 15%.
   This increase was led by a record year in residential mortgage originations,
   and we continue to be the local market leader in that category. While
   commercial loans remained relatively flat, we focused on building a higher
   quality loan portfolio by deepening existing relationships and attracting
   high-quality new business.

 * We continued to improve our asset quality, as detailed on page 13 of this
   Annual Report under the "Provision for Loan Losses" section. Global and
   economic uncertainties make it even more important that we keep our credit
   standards and asset quality high so that Bar Harbor Banking and Trust Company
   will continue to be in a strong position to support our customers and
   communities as we have for the last 115 years and counting.

 * Total average deposits increased nearly $24 million to $303 million, or an 8%
   increase in 2002, with the mix shifting out of certificates of deposit and
   into demand and savings instruments. Two very successful products, our
   Preferred Choice checking account and our Investors Choice money market
   account, led deposit increases. Together, Preferred Choice and Investors
   Choice increased by nearly $26 million, or 65%, to $65 million. "Choice" is a
   theme in our deposit products, and this growth demonstrates that our
   customers believe the best choices are at Bar Harbor Banking and Trust
   Company.

We engaged an independent consulting firm in October to do a professional
shopping evaluation of our frontline customer service and sales skills. We are
very proud to tell you that our team members received excellent scores, well
above peer norms. We will continue these evaluations in the future, to maintain
and improve our high levels of customer service.

Good people are at the core of our success, and we have added talented new
people to our organization in 2002. Some of those new people, along with many of
our long-time members, are featured in the July 2002 Team Bankshares photograph
on the fold-out page at the back of this Annual Report.

We also know the fast, friendly, efficient service is a key to customer
satisfaction. At present, we are installing new automated loan processing
systems designed to eliminate redundant paperwork, which should enable our
employees to be more efficient and productive for our customers. A current
success in our "high-tech, high-touch" initiative is our On-Line Direct Internet
banking program, now serving over 2,000 customers.

We are a good neighbor as well a financial institution. As the Bank has derived
great benefit from the communities we serve, we are pleased to give back to
those communities on many different levels.

During 2002 the Bank contributed a very generous $183,000 in donations to
not-for-profit and local charitable organizations.

 * Our officers and employees back up our monetary commitment with an impressive
   volunteer spirit. They averaged over nine hours per month of community
   service, or more than 7,000 hours total, in 2002. Our list of volunteer
   participation and projects is too extensive to list here, but includes
   numerous organizations in our Hancock and Washington County communities.

 * We sponsor a Community Commitment Day each Friday whereby employees
   contribute a dollar or more to dress casually on that day. The Bank matches
   employee contributions, and a different location chooses the beneficiary of
   those funds each month. In 2002, Community Commitment Days contributed over
   $13,000 to various worthy individuals and charities in Down East Maine.

Our 115 years of solid history at BHBT was built upon integrity, hard work, and
the unwavering understanding that our success is totally dependent on "helping
our customers, communities, employees and shareholders achieve their financial
goals and dreams". Our team reinforces that mission every day by working to
understand our customers and their needs and helping them find appropriate
financial solutions. The results of those efforts continue to be apparent, not
only in our improving financial performance, but also in our tremendous level of
teamwork, volunteerism and community support. Down East Maine is a wonderful
place to live and work, and we are proud of our leadership role in helping to
improve our communities’ quality of life with "Experience You Can Trust".

2 Bar Harbor Bankshares Bar Harbor Bankshares 3

 

 

PAGE 4 & PAGE 5

Year in Review / 2002 Annual Report

 

Delivering the most diversified and highest quality financial services.

Senior Officers:

 

(Graphic)

Michael W. Bonsey, Senior Vice President, Credit Administration,
Bar Harbor Banking and Trust Company

 

(Graphic)

Gregory W. Dalton, Senior Vice President, Lending,
Bar Harbor Banking and Trust Company

 

(Graphic)

R. Scott Hays, President,
Dirigo Investments, Inc.,
(BTI Financial Group)

 

(Graphic)

Stephen M. Leackfeldt, Senior Vice President, Retail Banking,
Bar Harbor Banking and Trust Company

 

(Graphic)

Brett S. Miller, President,
Block Capital Management,
(BTI Financial Group)

 

(Graphic)

Dennis K. Miller, Senior Vice President, Audit & Risk Management,
Bar Harbor Bankshares

 

(Graphic)

Joseph M. Murphy, President & Chief Executive Officer,
Bar Harbor Bankshares,
BTI Financial Group

 

(Graphic)

Joseph M. Pratt, President,
Bar Harbor Trust Services,
(BTI Financial Group)

 

(graphic)

Dean S. Read, President & Chief Executive Officer,
Bar Harbor Banking and Trust Company

 

(Graphic)

Marsha C. Sawyer, Clerk,
Bar Harbor Bankshares,
Senior Vice President, Human Resources
Bar Harbor Banking and Trust Company

 

(Graphic)

Gerald Shencavitz, Chief Financial Officer,
Bar Harbor Bankshares & Subsidiaries,
Chief Operating Officer,
Bar Harbor Banking and Trust Company

 

 

BTI FINANCIAL GROUP 2002 YEAR IN REVIEW



BTI Financial Group offers comprehensive financial services in support of Bar
Harbor Bankshares’ mission to provide the full spectrum of financial solutions
to individual, commercial and not-for-profit clients. BTI takes a comprehensive
and sophisticated approach to full service financial management as we offer
strong planning capabilities such as trust, estate management and charitable
funding techniques. Our approach to wealth management services provides a
complete team-based advisory approach with access to a broad array of product
solutions. Over the long term, this approach will ensure the retention and
development of valued relationships, and the enhanced corporate profitability
that follows.

By any standard, 2002 was a very challenging year for investors and asset
managers alike. The noted decline in technology and communication stocks was
compounded by weaknesses in many other sectors as well. Several high-profile
corporate scandals, global uncertainties and concerns about the continued
economic and political threats of terrorism have also undermined the confidence
of investors.

Under these trying conditions, we believe that the value of relationship-driven
advisors like BTI has never been more evident. We understand that our core
advantage is our commitment to talk with and listed to our clients. We did that
extensively in 2002, and we will do so going forward. We are in business to help
our clients manage their financial assets through the rigors of unpredictable
market cycles. By working closely with them, we are able to help our clients
refine their investment strategies, their time horizons and their risk
tolerances.

In terms of financial performance, 2002 was a disappointing year for the BTI
units. With declines in the values of assets under management, and the
reluctance of brokerage customers to re-enter the market, BTI saw overall fee
revenues decline by 31% compared to 2001 levels. Given these fundamental
challenges, BTI management responded by paying close attention to managing
capacity, improving efficiencies, enhancing our product set and improving our
service delivery standards.

Within Bar Harbor Trust Services, led by its President, Joseph Pratt, we
implemented numerous enhanced policies and procedures, customer care disciplines
and information management techniques to ensure that every aspect of our
internal operation is organized to deliver the highest possible level of client
service while closely managing expenses. During 2002, we made outreach to our
clients our highest priority and committed to defined "service pledges" to
ensure frequent and effective communication to all our clients.

Block Capital Management, led by President and Chief Investment Officer, Brett
Miller, CFA, manages discretionary assets on behalf of clients it shares with
Bar Harbor Trust Services. In 2002, Block devoted its energies to navigating the
unusually difficult conditions in the capital markets. We devoted much of 2002
to working with clients to clarify investment goals and either confirm or
redefine those goals in light of rapidly changing market conditions, paying
particular attention to asset allocation. During 2002, Block also introduced its
Optima product, which uses indexed exchange traded funds as a passive
alternative to actively managed investments.

Dirigo Investments, Inc., BTI’s brokerage subsidiary, welcomed its new
President, Scott Hays, in September 2002. Under Scott’s leadership, Dirigo
diversified its product offerings to meet emerging demands from our customers.
Among these are increased client interest in fixed annuities and Long Term Care
insurance. Dirigo also launched an active campaign to assist small and mid-size
businesses implement SIMPLE and 401(k) plans for their employees. This
initiative has met with good success, and we anticipate it will become a major
aspect of Dirigo’s business development activities in 2003 and beyond.

 

Mission Statement

Every member of the Bar Harbor Bankshares family is committed to helping our
customers, communities, employees, and shareholders achieve their financial
goals and dreams.

 

4 Bar Harbor Bankshares Bar Harbor Bankshares 5

 

 

PAGE 6 & PAGE 7



Taking Care of Business

/ 2002 Annual Report



Community Involvement

/ 2002 Annual Report



Taking Care of Business Through Community Involvement.

Taking Care of Business

1. (Graphic) 2. (Graphic) 5. (Graphic) 6. (Graphic)

3. (Graphic) 4. (Graphic) 7. (Graphic) 8. (Graphic)

1 Community FoodBank is a campaign that we run every November. We teamed up once
again in 2002 with Magic 95.7 to promote this nearly month-long food collection
program and held three live remotes at local Shop ‘n Saves in Ellsworth, Bar
Harbor, and Machias. A team of volunteers is pictured collecting food at Graves
Shop ‘n Save in Bar Harbor.

2 Enthusiastic golfers head out to play in the 9th Annual David R. Harding
Memorial Benefit Golf Tournament. This popular event has raised over $30,000
since its debut in 1993 and continues to support local not-for-profit
organizations. The 2002 beneficiaries were the Hospice of Hancock County and the
SPCA of Hancock County.

3 Bar Harbor Bankshares donated $1,000 to the City of Ellsworth’s High Street
Beautification Project. The city is working towards improving the aesthetic
appeal of High Street in conjunction with the DOT’s widening project.

4 The Bar Harbor 4th of July parade is always a fun time. Over 30 Bankshares
employees and family members participated to create an award-winning float and
display it in the parade.

5 Margie Gray, BHBT’s Branch Relationship Manager in Blue Hill, is assisting Tim
Garrity and the Blue Hill Memorial Hospital achieve success by providing them
with quality financial service.

6 The Lubec Bank Team led 2002 referrals to BTI and was presented the top
referrals trophy at a Team Bankshares quarterly meeting.

7 A car full of BTI employees heads off to participate in the Friends of Acadia
Earth Day Roadside Cleanup held on Saturday, April 27. Bar Harbor Bankshares had
a record number of employees participate, and collected over 30 bags of garbage
along the Eagle Lake Road. Everyone had a fun time and helped the environment!

8 Kathleen Mulligan and David Frongillo, along with Matt Frongillo, manager, are
the new owners of 124 Cottage Street Restaurant. Working with Vicki Leeman and
Karri Bailey, their BHBT Commercial Loan Officers, Kathleen and David were able
to reach their goals and dreams of establishing and operating a successful
restaurant in Bar Harbor.

6 Bar Harbor Bankshares Bar Harbor Bankshares 7

 

PAGE 8

Report of Independent Accountants / 2002 Annual Report

 

BERRY . DUNN . MCNEIL & PARKER



(Graphic)

Certified Public Accountants
Management Consultants

 

To the Board of Directors of Bar Harbor Bankshares,

We have audited, in accordance with U.S. generally accepted auditing standards,
the consolidated balance sheets of Bar Harbor Bankshares and its subsidiaries as
of December, 31, 2002 and 2001, and the related consolidated statements of
income, changes in shareholders’ equity and cash flows for each of the three
years in the three year period ended December 31, 2002 (not presented herein);
and in our report dated February 14, 2003, we expressed an unqualified opinion
on those consolidated financial statements.

In our opinion, the information set forth in the accompanying condensed
consolidated financial statements is fairly stated, in all material respects, in
relation to the consolidated financial statements from which it has been
derived.

(Signature)

 

Portland, Maine
February 14, 2003

100 MIDDLE STREET, PO BOX 1100, PORTLAND, ME 04104-1100

207-775-2387 FAX 207-774-2375

WWW.BDMP.COM

8 Bar Harbor Bankshares

 

PAGE 9

Five Year Selected Financial Data / 2002 Annual Report

(Dollars in thousands, except per share data):



2002

2001

2000

1999

1998

BALANCE SHEET DATA

Total Assets

$553,818

$487,203

$466,225

$456,809

$392,047

Total Loans

351,535

297,970

271,381

261,189

229,435

Total Investments

162,300

142,073

154,464

160,785

131,285

Total Deposits

322,015

291,833

278,076

281,708

266,448

Total Borrowings from Federal Home Loan Bank

156,558

120,900

119,152

113,035

66,120

Total Shareholders’ Equity

53,836

52,538

50,507

49,145

46,861

Average Assets

518,939

468,249

471,572

428,555

363,657

Average Shareholders’ Equity

52,813

52,279

49,550

48,131

44,172

RESULTS OF OPERATIONS

Interest and dividend income

$32,352

$33,892

$35,333

$31,952

$29,211

Interest expense

12,775

15,751

17,616

13,802

11,973

Net interest income

19,577

18,141

17,717

18,150

17,238

Provision for loan losses

1,100

2,000

952

474

336

Net interest income after

provision for loan losses

18,477

16,141

16,765

17,676

16,902

Non-interest income

(including net security gains(losses))

6,413

7,520

7,066

5,854

5,688

Non-interest expense

18,336

18,489

16,615

14,298

12,865

Pre-tax income

6,554

5,172

7,216

9,232

9,725

Applicable income taxes

1,742

1,661

2,419

3,007

3,118

Net income before accounting change

4,812

3,511

4,797

6,225

6,607

Less: Accounting change

247

–

–

–

–

Net income

$4,565

$3,511

$4,797

$6,225

$6,607

EARNINGS PER SHARE

Basic before accounting change

$1.49

$1.07

$1.43

$1.81

$1.92

Accounting change

(0.07)

–

–

–

–

Basic after accounting change

$1.42

$1.07

$1.43

$1.81

$1.92

Diluted before accounting change

$1.47

$1.06

$1.43

$1.81

$1.92

Accounting change

(0.07)

–

–

–

–

Diluted after accounting change

$1.4

$1.06

$1.43

$1.81

$1.92

Return on total average assets

0.88%

0.75%

1.02%

1.45%

1.82%

Return on total average equity

8.64%

6.72%

9.68%

12.93%

14.96%

Average equity/average assets

10.18%

11.16%

10.51%

11.23%

12.14%

(Graphic) (Graphic) (Graphic)

 

Bar Harbor Bankshares 9

 

PAGE 10

Consolidated Balance Sheets / 2002 Annual Report



BAR HARBOR BANKSHARES AND SUBSIDIARIES
DECEMBER 31, 2002, AND 2001
(dollars in thousands)



2002

2001

ASSETS

Cash and due from banks

$   11,529

$   17,355

Securities:

   Available for sale, at market

128,826

106,743

   Held to maturity (market value $32,077 and $24,943 at

       December 31, 2002 and 2001, respectively)

31,545

26,866

   Other securities

1,929

8,464

   Total securities

162,300

142,073

Loans

351,535

297,970

Allowance for loan losses

(4,975)

(4,169)

   Loans, net of allowance

346,560

293,801

Premises and equipment, net

11,313

12,118

Goodwill

375

750

Other assets

21,741

21,106

Total assets

$553,818

$487,203

LIABILITIES

   Deposits

 

      Demand deposits

$  46,001

$  46,112

      NOW accounts

50,172

45,685

      Savings deposits

108,982

91,140

      Time deposits

116,860

108,896

      Total deposits

$ 322,015

$ 291,833

   Securities sold under repurchase agreements

13,943

15,159

   Borrowings from Federal Home Loan Bank

156,558

120,900

   Other liabilities

7,466

6,773

Total liabilities

499,982

434,665

TOTAL SHAREHOLDERS’ EQUITY

   Capital stock, par value $2.00; authorized 10,000,000 shares;

      issued 3,643,614 shares in 2002 and 2001, respectively

7,287

7,287

   Surplus

4,002

4,002

   Retained earnings

45,994

43,875

   Accumulated other comprehensive income:

      Unrealized appreciation on securities

         available for sale & derivative instruments, net of taxes of

         $1,209 and $880 at December 31, 2002 and December 31, 2001,

         respectively

2,347

1,707

   Less: cost of 463,913 shares and 386,314 shares

      of treasury stock at December 31, 2002 and 2001, respectively

(5,794)

(4,333)

Total shareholders’ equity

53,836

52,538

Total liabilities and shareholders’ equity

$ 553,818

$ 487,203

Referr to the Bar Harbor Bankshares Annual Report on Form 10-K for a complete
set of financial statements.

 

10 Bar Harbor Bankshares

 

 

 

PAGE 11

Consolidated Statement of Income / 2002 Annual Report

BAR HARBOR BANKSHARES AND SUBSIDIARIES
YEARS ENDED DECEMBER 31, 2002, 2001 AND 2000
(dollars in thousands, except per share data)

2002



2001



2000

INTEREST AND DIVIDEND INCOME

   Interest and fees on loans

$

23,754

$

24,308

$

23,939

   Interest and dividends on securities and federal funds

8,598

9,584

11,394

Total interest and dividend income

32,352

33,892

35,333

INTEREST EXPENSE

   Deposits

5,880

8,298

9,008

   Short-term borrowings

770

2,722

550

   Long-term borrowings

6,125

4,731

8,058

Total interest expense

12,775

15,751

17,616

Net interest income

19,577

18,141

17,717

   Provision for loan losses

1,100

2,000

952

Net interest income after provision for loan losses

18,477

16,141

16,765

NON-INTEREST INCOME

   Trust and other financial services

2,261

3,407

3,200

   Service charges on deposit accounts

1,483

1,864

1,364

   Other service charges, commissions and fees

225

438

1,035

   Credit card service charges and fees

1,654

1,528

1,426

   Other operating income

340

283

41

   Net securities gains

450

–

–

Total non-interest income

6,413

7,520

7,066

NON-INTEREST EXPENSES

   Salaries and employee benefits

9,235

8,534

7,937

   Occupancy expense

1,111

1,100

865

   Furniture and equipment expense

1,535

1,510

1,680

   Credit card expenses

1,224

1,209

1,162

   Other operating expense

5,231

6,136

4,971

Total non-interest expenses

18,336

18,489

16,615

Income before income taxes and cumulative

   effect of accounting change

6,554

5,172

7,216

Income taxes

1,742

1,661

2,419

Net income before cumulative effect of accounting change

4,812

3,511

4,797

Less: cumulative effect of change in accounting for goodwill,

   net of tax of $128

247

–

–

Net Income

$

4,565

$

3,511

$

4,797

EARNINGS PER SHARE DATA

Weighted average number of capital stock shares outstanding

   Basic

3,219,377

3,279,043

3,360,770

   Effect of dilutive employee stock options

50,743

32,118

–

Diluted

3,270,120

3,311,161

3,360,770

Basic before cumulative effect of accounting change

$

1.49

$

1.07

$

1.43

Cumulative effect of change in accounting for goodwill,

   net of income tax benefit

(0.07)

–

–

Basic

$

1.42

$

1.07

$

1.43

Diluted before cumulative effect of accounting change

$

1.47

$

1.06

$

1.43

Cumulative effect of change in accounting for goodwill,

net of income tax benefit

(0.07)

–

–

Diluted

$

1.4

$

1.06

$

1.43

Dividends per share

$

0.76

$

0.76

$

0.76

Refer to the Bar Harbor Bankshares Annual Report on Form 10-K for a complete set
of financial statements.

Bar Harbor Bankshares 11

PAGE 12 & PAGE 13



Financial Overview

/ 2002 Annual Report



BALANCE SHEET



Total Assets



The Company’s total assets ended the year at $554 million, representing growth
of $67 million, or 14%, compared with 2001.

Loans



Total loans at December 31, 2002 stood at $352 million, representing an increase
of $54 million, or 18%, compared with 2001. Loan growth was led by exceptionally
strong consumer real estate lending, with favorable interest rates and a healthy
local economy serving as a catalyst. Consumer real estate loans climbed $36
million during 2002, or 24%, and ended the year at $185 million. Home equity
loans grew to $34 million at year-end, representing an increase of 61% compared
with 2001.

Investment Securities



The investment securities portfolio continued to serve as a key source of
revenue for the Company. The portfolio averaged $162 million in 2002,
representing growth of $10 million, or 7%, compared with 2001.

Deposits



The Company’s consumer and commercial deposit base continued to grow in 2002,
ending the year at $322 million, or 10% higher than 2001. Depositor preference
during 2002 appeared to be one of greater liquidity, given weakened economic and
market conditions. Deposit growth was led by money market and savings accounts,
posting a year-over-year increase of $18 million, or 20%. The growth in time
deposits, excluding brokered funds, slowed to 2% during 2002, presumably due to
depositors’ hesitancy in committing to longer-term fixed rate investments during
a period of historically low interest rates.

Borrowings



Borrowings consist of advances from the Federal Home Loan Bank, and are
principally utilized to support the Company’s investment securities portfolio
and, to a lesser extent, fund loan growth. They also provide a means to help
manage balance sheet interest rate risk. Average borrowed funds amounted to $157
million during 2002, representing an increase of 21% compared with the prior
year.

Shareholders’ Equity



Consistent with its long-term goal of operating a sound and profitable
organization, the Company continues to be "well capitalized" according to
regulatory standards. During 2002, the Company maintained its historically
strong capital position, which is vital in promoting depositor and investor
confidence and providing a solid foundation for future growth. At December 31,
2002, the Company’s ratio of Tier 1 Capital to risk-weighted assets stood at
13.2% and its was well above regulatory requirements.

 



INCOME STATEMENT

Net Income



Net income for the year ended December 31, 2002 amounted to $4.6 million, or
$1.40 per fully diluted share of capital stock, compared with $3.5 million or
$1.06 per fully diluted share in 2001, representing increases of 30% and 32%,
respectively.

Net Interest Income



Included in 2002 and 2001 net interest income was $1.5 million and $499 thousand
of tax-exempt income from certain investments and loans, resulting in a
reduction in the Company's income tax expense of $613 thousand and $193
thousand, respectively. The Company’s net interest income, on a fully tax
equivalent basis, amounted to $20.2 million in 2002, representing an increase of
$1.9 million, or 10%, compared with 2001. The increase in net interest income
was attributed to $52 million in average earning asset growth between periods.
Despite historically low interest rates, including a significant parallel
decline in the Treasury yield curve, the 2002 net interest margin held
relatively stable on a year-over-year basis, declining seven basis points to
4.14%.

(Graphic)

Non-Interest Income



Non-interest income amounted to $6.4 million in 2002, representing a decline of
$1.1 million, or 14.7%, compared with the prior year. These results were
principally attributed to revenue declines at BTI Financial Group, as fees
generated from the market value of assets under management and retail brokerage
transactions were impacted by depressed securities markets, troubled world
economies, geo-political uncertainties, and restrained investor confidence.

(Graphic)

Non-Interest Expense



The Company’s total non-interest expense amounted to $18.3 million in 2002,
representing a decline of $153 thousand, or 1%, compared with 2001. Expense
declines were led by changes made at BTI Financial Group during 2002, aided by a
one-time restructuring charge taken during the fourth quarter of 2001 at BTI.

Provision For Loan Losses



The Company expensed a provision for loan losses totaling $1.1 million during
2002, representing an amount required to maintain the allowance for loan losses
at the necessary level. The 2002 provision represented a decline of $900
thousand compared with 2001.

The Company continued to maintain its non-performing loans at significantly
lower levels than in prior years and attributes this improvement to the
strengthening of its credit administration processes and underwriting standards.
At December 31, 2002, total non-performing loans amounted to $1.2 million or
0.33% of total loans, compared with $2.3 million or 0.79% at the same date last
year. Net charge offs to average loans amounted to 0.09% in 2002, compared with
0.73% in 2001. At December 31, 2002, the Company’s reserve for loan losses
expressed as a percent of non-performing loans stood at 424%, compared with 178%
at the same date last year.

 

(Graphic)

 

12 Bar Harbor Bankshares Bar Harbor Bankshares 13

PAGE 14



Management List (as of March 19, 2003)

/ 2002 Annual Report



Bar Harbor Bankshares Management



President & Chief Executive Officer



Joseph M. Murphy

Chief Financial Officer & Treasurer



Gerald Shencavitz

Senior Vice President, Audit & Risk Management



Dennis K. Miller

Internal Auditor



Cheri R. Sankey

Corporate Secretary



Judith W. Fuller

 

Bar Harbor Banking and Trust Company Management



President & Chief Executive Officer



Dean S. Read

Chief Operating Officer, Chief Financial Officer & Treasurer



Gerald Shencavitz

Senior Vice Presidents



Michael W. Bonsey, Credit Administration

Gregory W. Dalton, Lending

Stephen M. Leackfeldt, Retail Banking

Marsha C. Sawyer, Human Resources

 

Vice Presidents

David S. Cohen, Controller

Patricia J. Curtis, Mortgage Originator

Richard E. Dickson, Managed Assets

David B. Doolittle, Commercial Lender

Thomas E. Estes, Sr., Mortgage Originator

John F. Gibbons, Jr., Mortgage Originator

Wilfred R. Hatt, Business Development Officer

 

John F. Lewicki, Jr., Information Systems

Cheryl Mullen, Retail Sales & Service

Andrew X. Sankey, General Services & Security

Lottie B. Stevens, Mortgage Lending & Compliance

Linda B. Stratton, Deer Isle Office

David W. Thibault, Operations

 



Assistant Vice Presidents

Karri A. Bailey, Commercial Lender

Marcia T. Bender, Branch Operations

Cale L. Burger, Commercial Loans

Audrey H. Eaton, Ellsworth Office

Marjorie E. Gray, Blue Hill Office

Barbara F. Hepburn, Human Resources

Maureen T. Lord, Lubec Office

Judith L. Newenham, Milbridge Office

Lisa L. Parsons, Northeast Harbor Office

Christian L. Pushor, Southwest Harbor Office

Carol J. Pye, Bar Harbor Office

 

Officers



Richard H. Bansley III, Information Systems

Dawn L. Lacerda, Loan Operations

Vicki L. Leeman, Commercial Lender

Bonnie A. Poland, Retail Banking

Lester L. Porter, Assistant Controller

 

Managers

Judi L. Anderson, Administrative Services

Laura A. Bridges, Statements, Research and Call Center

Elena M. Chapman, Electronic Banking

Brenda B. Colwell, Training

Brenda J. Condon, Customer Service Manager, Blue Hill Office

Linda C. Elliott, Customer Service Manager, Winter Harbor Office

Valorie D. Jandreau, Customer Service Manager, Deer Isle Office

Corey M. Maddocks, Information Systems Operations

Deborah A. Maffucci, Accounting

Lisa Mallock-Ross, Customer Service Manager, Machias Office

J. Paul Michaud, Project Manager

Dawn B. Nason, Account Reconciliation

Alexandra Orcutt, Customer Service Manager, Ellsworth Office

Debra R. Sanner, Customer Service Manager, Southwest Harbor Office

Terry E. Tracy, Deposit Operations

 

Mortgage Originator

Melanie R. Young

 



BTI Financial Group Management

President & Chief Executive Officer



Joseph M. Murphy

Chief Financial Officer & Treasurer



Gerald Shencavitz

Bar Harbor Trust Services



President



Joseph M. Pratt, Trust Officer

Vice Presidents



Melanie J. Bowden, Trust Officer

Faye A. Geel, Trust Officer

Sarah C. Robinson, Trust Officer

 

Assistant Vice Presidents

Mischelle E. Adams, Trust Officer

Lara K. Horner, Financial Systems Officer

 

Block Capital Management

President

Brett S. Miller, Chief Investment Officer

Portfolio Manager



Joshua A. Radel

 

Dirigo Investments, Inc.

President

R. Scott Hays

Vice President



Sonja L. Mitchell, Financial Consultant

Financial Consultants



Sharee M. Fitton

John P. Lynch, Jr.

Kendall A. Olsen

14 Bar Harbor Bankshares

 

 

PAGE 15



Employee List (as of March 19, 2003)

/ 2002 Annual Report



Gwen M. Abbott

Sharon E. Hobbs

Judy A. Richards

Deena M. Allen

Jeanette L. Howie

Sara E. Richartz

Faye M. Allen

Lynn L. Huffman

Nancy W. Robbins

Pamila M. Alley

Tracy L. Hurd

Frank J. Roberts, Jr.

Stacie J. Alley

Mistie L. Hutchins

Jane M. Robinson

June G. Atherton

Debbie E. Innes

Hillary A. Salisbury

Vicki J. Austin

Maureen E. Kane

Amanda L. Salsbury

Stephanie A. Baker

Rebecca H. Kent

Elisabeth T. Santerre

Amanda R. Barbee

Cheryl L. Kessler-Young

Jennifer M. Saunders

Chris S. Barnes

Karen A. LaCharite

Michelle L. Schulze

Steven W. Blackett

Paula M. Lamoureux

Debra L. Scott-Henderson

Donna L. Blankley

Robert J. Lavoie

Catherine P. Scovill

Penny S. Brady

Melissa I. Lawson

Clark F. Scoville

Katy A. Bryer

Bonnie S. LeBlanc

Bridgette M. Shorey

Antoinette S. Buzzard

Marlene A. Lloyd

Stacey J. E. Sinford

Melony A. Case

Judy A. Logan

Colleen H. Smith

Janice F. Cassidy

Carolyn R. Lynch

Rebecca H. Smith

Patricia M. Chapman

Kimberly A. MacDonald

Virginia A. Smith

Jamie L. Church

Colleen E. Maynard

Andrea L. Snow

Judy E. Colbeth

Carla E. McConnell

Betty E. Sprague

Katie M. Colford

Melissa A. Meserve

Letitia S. Stanley

Theresa L. Colson

Paula M. Michaud

Holly B. Strout

Fred H. Crisco

Kara M. Miller

Jennifer L. Sutherland

Pamela L. Curativo

Mary Jane Miltner

Belinda A. Swett

Kendall H. Daley

Kimberly S. Miner

Barbara R. Tausch

Laura H. Danielson

Sherry A. Mitchell

Charlotte A. Thompson

Donna L. Day

Debra S. Mitchell-Dow

Sue A. Tracy

Corinna F. Eaton

Amanda A. Moore

Stephen R. Trader

Julie M. Eaton

Michele L. Morrison

Jyl E. Tucker

Pamela J. Farnsworth

Debra J. Newman

Donna G. Turner

Ernest F. Fernald

Nicole E. Norton

Sonja L. Vance

Joseph Flanagan, Jr.

Allison E. Norwood

Lisa F. Veazie

Debra L. Foster

Debbie B. Norwood

Jeffrey M. Warner

Dorene S. Gilley

Jane M. Parker

Nancy J. Warner

Jennifer G. Grant

Rachel I. Pelletier

Dianne L. Watson

Susanne M. Griffin

Leah R. Perry

Jeanne L. F. Weeks

Annette J. Guertin

Stephanie L. Pidhurney

Corey B. Whitegiver

Jason W. Guest

Joyce K. Pilling

Misty D. Wilbur

Kelli M. Hall

Charles F. Proctor

Dawn M. Woodward

Kelton I. Hallett

Clifford S. Quinn

Carolyn A. Wright

Christine L. Harding

Michelle P. Rafferty

Lisa L. Young

Tara M. Hart

Mary C. Ratner

Lisa M. Young

Nancy B. Hastings

Angela E. Reckner

Julie B. Zimmerman

Derek W. R. Hayes

Julie A. Redman

 

Bar Harbor Bankshares 15

 

 

PAGE 16

Corporate Information / 2002 Annual Report

 

Financial Information

Shareholders, analysts and other investors seeking financial information about
Bar Harbor Bankshares should contact Gerald Shencavitz, Chief Financial Officer
and Treasurer, at (207) 288-3314.

 

Shareholder Assistance

Questions concerning your shareholder account, including change of address
forms, records or information about lost certificates or dividend checks, should
be directed to our transfer agent:

American Stock Transfer & Trust Company
6201 15th Avenue, 3rd Floor
Brooklyn, NY 11219
1-800-937-5449
www.amstock.com

 

Internet

Bar Harbor Banking and Trust Company information, as well as Bar Harbor
Bankshares' Form 10-K, is available on the worldwide web at: www.bhbt.com. BTI
Financial Group information is available on the worldwide web at:
www.btifinancial.com. Dirigo Investments, Inc. information is available on the
worldwide web at: www.dirigoinvest.com.

Annual Meeting



The Annual Meeting of shareholders of Bar Harbor Bankshares will be held at
11:00 a.m. on Wednesday, May 28, 2003, at the Atlantic Oakes Conference Center,
Eden Street, Bar Harbor, Maine.

Printed Financial Information



We will provide, without charge, and upon written request, a copy of the Bar
Harbor Bankshares' Annual Report to the Securities and Exchange Commission, Form
10-K. The Bank will also provide, upon request, Annual Disclosure Statements for
Bar Harbor Banking and Trust Company as of December 31, 2002. Please contact
Marsha C. Sawyer, Bar Harbor Bankshares Clerk, at (207) 288-3314.

Stock Exchange Listing



Bar Harbor Bankshares common stock is traded on the American Stock Exchange
(www.amex.com), under the symbol BHB. Our newspaper listing is: BarHarb.

Mailing Address



If you need to contact our home office, write:

Bar Harbor Bankshares
P.O. Box 400
82 Main Street
Bar Harbor, Maine 04609
(207) 288-3314

This report contains certain statements which may be considered to be
forward-looking within the meaning of the Private Securities Litigation and
Reform Act of 1995 (the "PSLRA"). You can identify these forward-looking
statements by the use of words like "strategy," "expects," "plans," "believes,"
"will," "estimates," "intends," "projects," "goals," "targets," and other words
of similar meaning. You can also identify them by the fact that they do not
relate strictly to historical or current facts. For these statements, the
Company claims the protection of the safe harbor for forward-looking statements
provided by the PSLRA. Investors are cautioned that forward-looking statements
are inherently uncertain, and therefore, the Company cautions the reader that
actual results could differ materially from those expected to occur depending
upon a number of factors. These factors include, but are not necessarily limited
to, changes in interest rates, the performance of financial markets, changes in
domestic and foreign laws, regulations and taxes, competition, industry
consolidation, credit risks and other factors. Some of the other factors that
could cause or contribute to such differences include, but are not limited to,
Company expenses, loan losses, rates charged on loans and earned investments,
variances in the actual versus projected growth of assets, return on assets and
other non-interest income earned, as well as other risk factors. The Company
disclaims any obligation to publicly update or revise any forward-looking
statements, whether as a result of new information, future developments or
otherwise.



 

16 Bar Harbor Bankshares

 

IBC & FOLD-OUT PAGE



Office Locations

/ 2002 Annual Report



 

Bar Harbor Bankshares / 2002 Annual Report

 

(Graphic)

Corporate Headquarters & Bar Harbor Office 82 Main Street 288-3314

 

(Graphic)

Blue Hill Office 9 Main Street 374-5600

 

(Graphic)

BTI Bangor Office One Cumberland Place 1-877-475-5399

 

(Graphic)

BTI Ellsworth Office 135 High Street 1-877-475-5399

 

(Graphic)

Deer Isle Office Church Street 348-2319

 

(Graphic)

Ellsworth Office 137 High Street 667-7194

 

(Graphic)

Lubec Office 68 Washington Street 733-4931

 

(Graphic)

Machias Office 20 Main Street 255-3372

 

(Graphic)

Milbridge Office Main & Bridge Street 546-7323

 

(Graphic)

Northeast Harbor Office 111 Main Street 276-3314

 

(Graphic)

Operations Center 11 Avery Lane, Ellsworth 667-7100

 

(Graphic)

Southwest Harbor Office 314 Main Street 244-3314

 

(Graphic)

Winter Harbor Office 385 Main Street 963-5800

 

ibc

 

(Graphic)

 

 

 

BACK COVER

Experience

 

Bar Harbor Bankshares Logo

Post Office Box 400 / 82 Main Street / Bar Harbor, Maine 04609

207.288.3314 / www.bhbt.com

